 


109 HR 4304 IH: To designate the Republic of Korea as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4304 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Moran of Virginia (for himself, Ms. Bordallo, Mr. McCotter, Mr. Abercrombie, Mr. Capuano, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate the Republic of Korea as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)The Republic of Korea has proven dedication to freedom and friendship with the United States. The country has exemplified true dedication as allies to the United States against tyranny. 
(2)The United States and the country have close historical and military ties and the country has been designated a major non-NATO ally. 
(3)Korean history provides pioneering examples of constitutional democracy and religious tolerance throughout Asia. 
(4)The United States is home to over 2,000,000 individuals of Korean heritage and ancestry. 
(5)Korean immigrants have contributed greatly to the success of industry and agriculture in the United States. 
(6)Since the end of the Korean Conflict in 1953, the Republic of Korea has become a stable, democratic nation. 
(7)The Republic of Korea has adopted economic policies that promote free markets and rapid economic growth. The Republic of Korea is the world’s eleventh largest economy. 
(8)The Republic of Korea is the seventh largest trading partner of the United States and the fifth largest market for United States agricultural products. 
(9)The Republic of Korea has been a staunch ally and supporter of the efforts of the United States with respect to the global war on terrorism, Operation Enduring Freedom, and Operation Iraqi Freedom. 
(10)The Republic of Korea demonstrated its commitment to the United States and to the global war on terrorism by supporting continued operations in Afghanistan. 
(11)The Republic of Korea has further demonstrated its commitment by committing over 3,000 troops to the cause of freedom and liberty in the peacekeeping and reconstruction efforts in Iraq. 
(12)The Secretary of Homeland Security and Secretary of State administer the visa waiver program, which allows citizens from 27 countries, including the French Republic and the Federal Republic of Germany, to visit the United States as tourists without visas. 
(13)The Republic of Korea unilaterally repealed the visa requirement for United States citizens traveling to the Republic of Korea for 90 days or less. 
(14)More than 626,000 citizens from the Republic of Korea visit the United States each year, contributing to the local economies in the areas in which they visit. 
(15)The United States Embassy in Seoul is the busiest visa issuing consulate in the world and processes an average of 2,000 visas a day. 
(16)During calendar year 2004, a total of 626,595 Korean citizens visited the United States, an increase of three percent over calendar year 2003. 
(17)According to the United States Department of Commerce, overall tourism dollars spent in the United States by tourists from the Republic of Korea exceeded $1,000,000,000 in fiscal year 2004. 
(18)Currently all potential Republic of Korea travelers seeking to obtain a travel visa to the United States must apply at the United States Embassy in Seoul, regardless of their place of residence in the Republic of Korea. 
(19)The United States consular affairs office at the United States Embassy in Seoul has not been able to meet the growing demand for nonimmigrant visas to the United States due to lack of space and personnel, resulting in unnecessary delays, frustration, and loss of economic opportunity for the United States. 
(20)The Republic of Korea will or has met all deadlines set by the Department of Homeland Security with respect to passport and biometric standards. 
2.Designating the Republic of Korea a visa waiver program countryEffective on the date of the enactment of this Act, and notwithstanding section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), the Republic of Korea shall be deemed a designated program country for purposes of the visa waiver program established under section 217 of such Act. 
 
